PD-0046-15
                                                               COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                             Transmitted 1/20/2015 5:07:51 PM
                                                               Accepted 1/22/2015 3:44:31 PM
                                                                                 ABEL ACOSTA
                                                                                         CLERK

                                CAUSE No.
                                PD-0046-15


                   IN THE CRIMINAL COURT OF APPEALS
                              AUSTIN, TEXAS


                          DONALD WESTON KING,
                                   Petitioner/Appellant

                                         VS.
January 22, 2015
                             STATE OF TEXAS,
                                    RespondeiWAppellee


        FIRST MOTION FOR EXTENSION OF TIME IN WHICH
                   TO FILE STATE’S REPLY TO
             PETITION FOR DISCRETIONARY REVIEW


  To THE HONORABLE JUSTICES OF THE CRIMINAL COURT OF APPEALS:
        The State files this First Motion for Extension of Time in Which
  to File State’s Reply to Petition for Discretionary Review, and in
  support states:
        i.    The State’s current deadline for filing its brief is January
              30, 2015.

        2.    This is the State’s first Motion For Extension of Time in
              which to file its reply.
3.   The State respectfully requests an extension of
     approximately seven days, until February 6,     2015   in which
     to file its reply.
4.   Good cause exists for the State’s request for extension of
     time in which to file its reply. Our office has experienced
     drastic changes in the flow of case assignments due to new
     administration. This has significantly delayed the
     completion of this reply.
5.   This extension is not being sought to cause undue delay,
     but to seek justice.
6.   For the foregoing reasons, the State respectfully requests
     that the Court grant an approximate seven-day extension
     for filing State’s Reply to Petition for Discretionary Review
     until February 6,    2015.


                          Respectfully submitted,




                               nifer Stlbaum
                              sistan C iminal District Attorney
                             ays Co ty, Texas
                             ays County Government center
                          712 South Stagecoach Trail, Ste. 2057
                          San Marcos, Texas 78666
                          jennifer.stalbaum@co.hays.tx.us
                           (512) 393-7600
                          (512) 393-2246 fax
                          State Bar No. 24079383
                          COUNSEL FOR APPELLEE
               The foregoing Appellant Motion for Extension of Time in Which
        to File State’s Reply to Petition for Discretionary Review was
        subscribed and sworn to before me by Jennifer Stalbaum on this the




                                  c
        20th day of January 2015.




                                          Je m er Stalbaum
        F*IONOA WEDERSTEIN
r-n   MY COMMISSION EXPIRES
           Sepnter9, 2018



                              Notary Public in and for the State of Texas


                                CERTIFICATE OF CONFERENCE

              I certify that I emailed Appellant’s attorney Kevin Fine at
        kfine@kevinfinelaw.com to ask if he opposed the extension, on
        January 20, 2015 at :i p.m. Mr. Fine responded that he does not
        object.
                                                t\    /‘\

                                         Jennifer Stali


                                   CERTIFICATE OF SERVICE

              I certify that on January 20, 2015, I served the above motion by
        email to kfine@kevinfinelaw.com, in accordance with the Texas Rules
        of Appellate Procedure.




                                         )çjnifer ttabaum